Case 2:19-cv-19709-BRM-JSA Document 19 Filed 02/26/21 Page 1 of 2 PageID: 369




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


                                             :
RONALD BASS, SR.,                            :
NOSAJ RONALD BASS, JR.,                      :
KAMIKA IRBY                                  :
                                             :       Case No. 2:19-cv-19709 (BRM) (JSA)
                      Plaintiffs,            :
                                             :
               v.                            :                      ORDER
                                             :
PURDUE PHARMA, L.P.,                         :
PURDUE PHARMA, INC.,                         :
THE PURDUE FREDERICK,                        :
UNITED STATES DEPARTMENT OF                  :
JUSTICE, SECRETARY OF                        :
HOMELAND SECURITY,                           :
And the XYZ COPRPORATION 1-20,               :
et al.,                                      :
                                             :
                      Defendants.            :
                                             :


       THIS MATTER is before the Court on Plaintiffs Ronald Bass (“Bass”), Sr., Nosaj Ronald

Bass, Jr., and Kamika Irby’s (collectively, “Plaintiffs”) 1 Amended Complaint (ECF No. 6). 2

Having granted Plaintiffs’ IFP application (ECF No. 5), the Court is required to screen Plaintiff’s

Amended Complaint pursuant to 28 U.S.C. § 1915(e)(2)(B). Having reviewed Plaintiffs’ filings

and having declined to hold oral argument pursuant to Federal Rule of Civil Procedure 78(b), for

the reasons set forth in the accompanying opinion and for good cause appearing,




1
 The Court raises a concern that Plaintiffs have only provided contact information for Ronald Bass
Jr., and that Mr. Bass is the only plaintiff signing and submitting documents to the Court. If
plaintiffs file another amended complaint, they are ordered to remedy this deficiency.
2
  Plaintiff also filed a motion for default judgment (ECF No. 7) and “motion for factual
determination” (ECF No. 10).
Case 2:19-cv-19709-BRM-JSA Document 19 Filed 02/26/21 Page 2 of 2 PageID: 370




       IT IS on this 26th day of February 2021,

       ORDERED that Plaintiffs’ Amended Complaint is DISMISSED WITHOUT

PREJUDICE in its entirety for failure to satisfy Rule 8; and it is further

       ORDERED that the motion for default judgment (ECF No. 7) and “motion for factual

determination” (ECF No. 10) are DENIED; and it is further

       ORDERED that Plaintiffs have 30 days to file one final comprehensive amended

complaint curing the deficiencies addressed herein. Failure to do so will result in the matter being

dismissed with prejudice.



                                                             /s/Brian R. Martinotti
                                                             BRIAN R. MARTINOTTI
                                                             UNITED STATES DISTRICT JUDGE




                                                     2
